DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 9/24/2021. The amendments filed on 9/24/2021 are entered.
The previous rejections of claims 1-6, 12-13, and 25-26 under 35 U.S.C. 101 have been withdrawn in light of the applicant’s remarks/amendments.
The previous rejections of claims 5, 11, 14-15, and 17 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, F., et al. (“Perfusion Angiography in Acute Ischemic Stroke,” Computational and Mathematical Methods in Medicine. Vol 2016, 2016. P. 1-14) hereinafter Scalzo, in view of Piotin, M., et al. (“CT angriography, MR angiography and rotational digital subtraction angiography for volumetric assessment of intracranial aneurysms. An experimental study,” Neuroradiology. Vol 45, 2003. P. 404-409) hereinafter Piotin, in view of Struffert, T., et al., (“Clinical evaluation of flat-panel detector compared with multislice computed tomography in 65 patients with acute intracranial hemorrhage: initial results,” Journal of Neurosurgery. Vol 113, 2010. P. 901-907) hereinafter Struffert, in view of Menon, B., et al., (“Multiphase CT Angiography: A New Tool for the Imaging Triage of Patients with Acute Ischemic Stroke,” Neuroradiology. Vol 275(2), 2015. P. 510-520) hereinafter Menon, in further view of Davis, B., et al., (“4D Digital Subtraction Angiography: Implementation and Demonstration of Feasibility,” American Journal of Neuroradiology, 2013. P. 1-8) hereinafter Davis. 
Regarding claim 1, primary reference Scalzo teaches:
A method (abstract) comprising: 
deriving information about blood flow within a patient's brain for use in rapid diagnosis and treatment of a potential stroke (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;), wherein deriving the information comprises:
a) utilizing an angiography scanner to perform a non-contrast angiography scan of the patient's brain in the absence of contrast, wherein the non-contrast angiography scan is a first imaging scan of the patient's brain after a potential stroke, and wherein the angiography scanner is configured to enable subsequent imaging of endovascular procedures (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality); 
b) injecting a bolus of contrast agent into the patient (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was 3/s; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;); 
c) utilizing the angiography scanner to perform a contrast angiography scan of the patient's brain at a time period after the bolus has been injected (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s” this contrast enables contrast angiography scans that are a part of the DSA angiography scan procedure; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality).
While primary reference Scalzo teaches to non-contrast and contrast angiography scans of a patient, Scalzo fails to teach to using a rotational angiography scanner to perform the diagnostic imaging procedure. Therefore, primary reference Scalzo fails to teach to only the “rotational angiography scanner” and “rotational angiography scan” features of the following claim limitations:
a) utilizing a rotational angiography scanner to perform a non-contrast rotational angiography scan of the patient's brain in the absence of contrast, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures

However, the analogous art of Piotin of a rotational digital angiography system for imaging the brain (abstract) teaches:
a) utilizing a rotational angiography scanner to perform a non-contrast rotational angiography scan of the patient's brain in the absence of contrast, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes non-contrast scans of the target region; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “our angiographic setup had a rotational angiography system on a motorized c-arm”, this form of scanner would enable further imaging of endovascular procedures as common in the art; “Mask and contrast-enhanced images were acquired by consecutive rotations in the same direction.” The Mask images are considered to be the non-contrast rotational angiography scans of the patient’s brain as it is of an aneurysm of the carotid artery including arterial cerebral arteries (page 405, Materials and Methods, paragraph 1). “For 3D DSA the 100 mask and 100 injected images were post processed on a dedicated workstation”); 
c) utilizing the rotational angiography scanner to perform a contrast rotational angiography scan of the patient's brain at a time period after the bolus has been injected (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo to incorporate the use of a rotational angiograph scanner to perform unenhanced and contrast rotational angiography as taught by Piotin because it provides better visualization and three-dimensional low-noise volumetric data blood vessels that may include ruptured or non-ruptured aneurysms which are commonly the cause of a hemorrhagic stroke (page 404, Introduction). Specifically, rotational digital subtraction angiography with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of conditions such as aneurysms (page 404, Introduction). By utilizing a three-dimensional imaging method such as rotational digital subtraction angiography, better visualization of the target region can occur and provide enhanced clinical outcomes.  
Primary reference Scalzo further fails to teach:

However, the analogous art of Struffert of clinical evaluation procedure for patients with acute intracranial hemorrhages (abstract) teaches:
wherein the information does not include results from performing an initial diagnostic computed tomography scan derived from a computer tomography scanner outside an angiography suite (page 902, col 1, paragraphs 1-2, “For this purpose, some manufacturers offer the combination of an angiography/CT suite by using FD technology for conventional angiography and the option of FD CT interchangeably with the C-arm of the angiography machine.10 This new technology offers the possibility of generating CT-like cross-sectional images without patient transfer. The FD CT scan and postprocessing of raw data are performed within a few minutes. This possibility could avoid transport to the CT unit and save time if the image quality of FD CT is equivalent to MS CT”; pages 902-904, Methods and Results, describe the research performed to show the accuracy of the FDCT scans in comparison to standard MSCT scans that are often performed for stroke diagnosis. This includes data analysis to determine the accuracy of using the FDCT scanner as the primary diagnostic method; While the experimental procedure compared the FDCT scans with the MSCT scans, in pages 904-906, Discussion, the reference provides teachings to using the FDCT technology as a replacement to the standard MSCT workflow protocol. The section details the reliability of using FDCT instead of MS CT and using the C-arm of the angiography suite without transporting the patient to the nearest conventional CT unit. This lack of using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the use of the angiography scanner within an angiography suite as the clinical evaluation medical imaging system without using an additional conventional computed tomography scan outside the angiography suite as taught by Struffert because the scan can provide cross-sectional CT-like images within minutes, by using the C-arm of the angiography suite without the necessity of transporting the patient to the nearest conventional CT unit. This procedure saves time and helps to avoid additional, potentially dangerous transport (pages 904-905, Discussion, paragraph 1). Furthermore, because a favorable outcome can be expected if treatment is initiated within 30 minutes of iatrogenic bleeding during endovascular procedures, FD CT seems to provide the necessary sensitivity to detect clinically relevant hematomas and to accelerate the workflow in these situations (page 906, col 1, paragraph 5).
Primary reference Scalzo further fails to teach:
utilizing the rotational angiography scanner to perform n additional contrast rotational angiography scans of the patient's brain after the bolus has been injected, 
However, the analogous art of Menon of a multiphase computed tomographic angiography diagnostic technique for stroke patients (abstract) teaches:
utilizing the scanner to perform n additional contrast angiography scans of the patient's brain after the bolus has been injected, wherein the n additional contrast scans are performed at regular intervals, wherein n is between 2 and 6 (page 512, Imaging Protocol and Analysis, this section details three phases imaged after bolus injection and montoring and the three phases were each timed to be 8 seconds apart which would be equivalent to n being 2; pages 515-516, Results, describe further analysis of the multiphase angiography system; figure 4 description, “multiphase CT angiography (three phases)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Struffert to incorporate the three phase angiography scan after bolus injection as taught by Menon because it reduces uncertainty in clinical decision making and may be slightly better in the prediction of clinical outcome than currently used techniques, such as unenhanced CT, single-phase CT angiography, and perfusion CT. Other advantages include minimal additional radiation, no additional contrast material, whole-brain coverage, and no postprocessing (page 518, col 1, paragraph 1). 
Primary reference Scalzo further fails to teach:

However, the analogous art of Davis of 4D digital subtraction angiography (abstract) teaches:
displaying images from the angiography scans as a time-sequenced series of images in a graphical user interface communicatively coupled to the rotational angiography scanner (pages 2-3, Materials and Methods, Data Acquisition and Image Processing and Reconstruction Process, these sections describe the use of 3D rotational angiography over a time-sequenced series of images to create time-resolved 3D volumes that enable an interactive 4D viewing experience of the contrast-enhanced perfusion of a vascular network. Since the images enable graphic time-sequenced visualization of contrast through the vascular network, this display method would include the non-contrast scan, peak contrast scan, and additional contrast scans in the combined Scalzo, Piotin, Struffert, Menon, and Davis invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, and Menon to incorporate the time-sequenced series of images as taught by Davis because it enables the viewing of the vasculature in a dynamic display, at any angle, for all time points at any desired angle which largely eliminates the problem of vessel overlap (page 2, col 1, paragraph 2). 

A system (abstract) comprising: 
An angiography scanner (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis;), wherein the system is configured to perform a method comprising:
deriving information about blood flow within a patient's brain for use in rapid diagnosis and treatment of a potential stroke (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the 
obtaining by the angiography scanner a non-contrast angiography scan of the patient's brain in the absence of contrast using a angiography scanner, wherein the non- contrast angiography scan is the first imaging scan of the patient's brain after a potential stroke, and wherein the angiography scanner is configured to enable subsequent imaging of endovascular procedures (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;); and 
obtaining by the rotational angiography scanner a contrast angiography scan of the patient's brain using the angiography scanner at a time period after (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was 3/s” this contrast enables contrast angiography scans that are a part of the DSA angiography scan procedure; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality) the bolus has been injected (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;).
While primary reference Scalzo teaches to non-contrast and contrast angiography scans of a patient, Scalzo fails to teach to using a rotational angiography scanner to perform the diagnostic imaging procedure. Therefore, primary reference Scalzo fails to teach to only the “rotational angiography scanner” and “rotational angiography scan” features of the following claim limitations:
A rotational angiography scanner,  
obtain a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures; and 

However, the analogous art of Piotin of a rotational digital angiography system for imaging the brain (abstract) teaches:
A rotational angiography scanner (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes non-contrast scans of the target region; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “our angiographic setup had a rotational angiography system on a motorized c-arm”, this form of scanner would enable further imaging of endovascular procedures as common in the art;), 
Obtaining by the rotational angiography scanner a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes non-contrast scans of the target region; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “our angiographic setup had a rotational angiography system on a motorized c-arm”, this form of scanner would enable further imaging of endovascular procedures as common in the art; “Mask and contrast-enhanced images were acquired by consecutive rotations in the same direction.” The Mask images are considered to be the non-contrast rotational angiography scans of the Materials and Methods, paragraph 1). “For 3D DSA the 100 mask and 100 injected images were post processed on a dedicated workstation”); and 
Obtaining by the rotational angiography scanner, a contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes contrast scans of the target region after contrast is injected in the patient; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “image acquisition during the passage of a contrast medium”, “We injected 10 ml iohexol 300using an automatic injector, at 2 ml/s, through a 5 F catheter in the internal carotid artery”; “for 3D DSA the 100 mask and 100 injected images were postprocessed on a dedicated workstation” the injected images are considered to be the contrast rotational angiography scans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo to incorporate the use of unenhanced and contrast rotational angiography as taught by Piotin because it provides better visualization and three-dimensional low-noise volumetric data blood vessels that may include ruptured or non-ruptured aneurysms which are commonly the cause of a hemorrhagic stroke (page 404, Introduction). Specifically, rotational digital subtraction angiography with three-dimensional reconstruction has shown to be very effective in Introduction). By utilizing a three-dimensional imaging method such as rotational digital subtraction angiography, better visualization of the target region can occur and provide enhanced clinical outcomes.  
Primary reference Scalzo further fails to teach:
wherein the information does not include results from performing an initial diagnostic computed tomography scan derived from a computer tomography scanner outside an angiography suite,
However, the analogous art of Struffert of clinical evaluation procedure for patients with acute intracranial hemorrhages (abstract) teaches:
wherein the information does not include results from performing an initial diagnostic computed tomography scan derived from a computer tomography scanner outside an angiography suite (page 902, col 1, paragraphs 1-2, “For this purpose, some manufacturers offer the combination of an angiography/CT suite by using FD technology for conventional angiography and the option of FD CT interchangeably with the C-arm of the angiography machine.10 This new technology offers the possibility of generating CT-like cross-sectional images without patient transfer. The FD CT scan and postprocessing of raw data are performed within a few minutes. This possibility could avoid transport to the CT unit and save time if the image quality of FD CT is equivalent to MS CT”; pages 902-904, Methods and Results, describe the research performed to show the accuracy of the FDCT scans in comparison to standard MSCT scans that are often performed for stroke diagnosis. This includes data analysis to determine the accuracy of using the FDCT scanner as the primary diagnostic method; While the Discussion, the reference provides teachings to using the FDCT technology as a replacement to the standard MSCT workflow protocol. The section details the reliability of using FDCT instead of MS CT and using the C-arm of the angiography suite without transporting the patient to the nearest conventional CT unit. This lack of using the conventional CT scanner, and using FDCT instead is considered to teach to the above limitation. Furthermore, page 906, col 1, paragraph 5, teaches to the use of the system simultaneously with digital subtraction angiography which teaches to primary reference Scalzo; note that in [0113] of the applicant’s specification the applicant indicates that FDCT (flat-detector computed tomography is also known as rotational angiography) which teaches to the FDCT as taught by Struffert),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the use of the angiography scanner within an angiography suite as the clinical evaluation medical imaging system without using an additional conventional computed tomography scan outside the angiography suite as taught by Struffert because the scan can provide cross-sectional CT-like images within minutes, by using the C-arm of the angiography suite without the necessity of transporting the patient to the nearest conventional CT unit. This procedure saves time and helps to avoid additional, potentially dangerous transport (pages 904-905, Discussion, paragraph 1). Furthermore, because a favorable outcome can be expected if treatment is initiated within 30 minutes of iatrogenic bleeding during endovascular procedures, FD CT seems to provide the necessary 
Primary reference Scalzo further fails to teach:
obtaining, by the rotational angiography scanner, n additional contrast rotational angiography scans of the patient's brain at regular intervals after the bolus has been injected, wherein n is between 2 and 6;
However, the analogous art of Menon of a multiphase computed tomographic angiography diagnostic technique for stroke patients (abstract) teaches:
obtaining, by the scanner, n additional contrast scans of the patient's brain at regular intervals after the bolus has been injected, wherein n is between 2 and 6 (page 512, Imaging Protocol and Analysis, this section details three phases imaged after bolus injection and montoring and the three phases were each timed to be 8 seconds apart which would be equivalent to n being 2; pages 515-516, Results, describe further analysis of the multiphase angiography system; figure 4 description, “multiphase CT angiography (three phases)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Struffert to incorporate the three phase angiography scan after bolus injection as taught by Menon because it reduces uncertainty in clinical decision making and may be slightly better in the prediction of clinical outcome than currently used techniques, such as unenhanced CT, single-phase CT angiography, and perfusion CT. Other advantages include minimal 
Primary reference Scalzo further fails to teach:
a graphical user interface communicatively coupled to the rotational angiography scanner,
and displaying, via the graphical user interface, images from the non-contrast rotational angiography scan, the contrast rotational angiography scan, and the n additional contrast rotational angiography scans as a time sequenced series of images.
However, the analogous art of Davis of 4D digital subtraction angiography (abstract) teaches:
a graphical user interface communicatively coupled to the rotational angiography scanner (pages 2-3, Materials and Methods, Data Acquisition and Image Processing and Reconstruction Process, these sections describe the use of 3D rotational angiography over a time-sequenced series of images to create time-resolved 3D volumes that enable an interactive 4D viewing experience of the contrast-enhanced perfusion of a vascular network. Page 3 specifically describes the use with a graphic user interface).
and displaying, via the graphical user interface, images from the angiography scans as a time sequenced series of images (pages 2-3, Materials and Methods, Data Acquisition and Image Processing and Reconstruction Process, these sections describe the use of 3D rotational angiography over a time-sequenced series of images to create time-resolved 3D volumes that enable an interactive 4D viewing experience of the contrast-enhanced perfusion of a vascular network. Since the images enable graphic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, and Menon to incorporate the time-sequenced series of images and use of a graphical user interface as taught by Davis because it enables the viewing of the vasculature in a dynamic display, at any angle, for all time points at any desired angle which largely eliminates the problem of vessel overlap (page 2, col 1, paragraph 2). Viewing the images dynamically via the graphic user interface improves diagnostics and provides a more complete view of vasculature properties. 
Regarding claim 26, primary reference Scalzo teaches:
A computer program product (abstract) comprising:
a non-transitory computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular 
deriving information about blood flow within a patient's brain for use in rapid diagnosis and treatment of a potential stroke (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;), wherein deriving the information comprises:
obtaining, utilizing an angiography scanner communicatively coupled to the one or more processors, a non-contrast angiography scan of the patient's brain in the absence of contrast using a angiography scanner, wherein the non-contrast angiography scan is the first imaging scan of the patient's brain after a potential stroke, and wherein the angiography scanner is configured to enable subsequent imaging of endovascular procedures; (pages 2-3, 2.2 Patients Demographics and Data Acquisition, Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;); 
obtaining, utilizing the angiography scanner, a contrast angiography scan of the patient's brain using the angiography scanner at a time period after the bolus has been injected; (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s” this contrast enables contrast angiography scans that are a part of the DSA angiography scan procedure; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality) after a bolus has been injected (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;).
While primary reference Scalzo teaches to non-contrast and contrast angiography scans of a patient, Scalzo fails to teach to using a rotational angiography scanner to perform the diagnostic imaging procedure. Therefore, primary reference Scalzo fails to teach to only the “rotational angiography scanner” and “rotational angiography scan” features of the following claim limitations:
obtaining, utilizing a rotational angiography scanner communicatively coupled to the one or more processors, a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures; 
obtaining, utilizing the rotational angiography scanner, a contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected; 
However, the analogous art of Piotin of a rotional digital angiography system for imaging the brain (abstract) teaches:
obtaining, utilizing a rotational angiography scanner communicatively coupled to the one or more processors, a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures; (page 404, paragraph 1, “Digital subtraction angiography Materials and Methods, paragraph 1). “For 3D DSA the 100 mask and 100 injected images were post processed on a dedicated workstation”); 
obtaining, utilizing the rotational angiography scanner, a contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected; (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes contrast scans of the target region after contrast is injected in the patient; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “image acquisition during the passage of a contrast medium”, “We injected 10 ml iohexol 300using an automatic injector, at 2 ml/s, through a 5 F catheter in the internal carotid artery”; “for 3D DSA the 100 mask and 100 injected images were postprocessed on a dedicated workstation” the injected images are considered to be the contrast rotational angiography scans).
Introduction). Specifically, rotational digital subtraction angiography with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of conditions such as aneurysms (page 404, Introduction). By utilizing a three-dimensional imaging method such as rotational digital subtraction angiography, better visualization of the target region can occur and provide enhanced clinical outcomes. 
Primary reference Scalzo further fails to teach:
wherein the information does not include results from performing an initial diagnostic computed tomography scan derived from a computer tomography scanner outside an angiography suite,
However, the analogous art of Struffert of clinical evaluation procedure for patients with acute intracranial hemorrhages (abstract) teaches:
wherein the information does not include results from performing an initial diagnostic computed tomography scan derived from a computer tomography scanner outside an angiography suite (page 902, col 1, paragraphs 1-2, “For this purpose, some manufacturers offer the combination of an angiography/CT suite by using FD technology for conventional angiography and the option of FD CT interchangeably with Methods and Results, describe the research performed to show the accuracy of the FDCT scans in comparison to standard MSCT scans that are often performed for stroke diagnosis. This includes data analysis to determine the accuracy of using the FDCT scanner as the primary diagnostic method; While the experimental procedure compared the FDCT scans with the MSCT scans, in pages 904-906, Discussion, the reference provides teachings to using the FDCT technology as a replacement to the standard MSCT workflow protocol. The section details the reliability of using FDCT instead of MS CT and using the C-arm of the angiography suite without transporting the patient to the nearest conventional CT unit. This lack of using the conventional CT scanner, and using FDCT instead is considered to teach to the above limitation. Furthermore, page 906, col 1, paragraph 5, teaches to the use of the system simultaneously with digital subtraction angiography which teaches to primary reference Scalzo; note that in [0113] of the applicant’s specification the applicant indicates that FDCT (flat-detector computed tomography is also known as rotational angiography) which teaches to the FDCT as taught by Struffert),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the use of the angiography scanner within an angiography suite as the clinical evaluation medical Discussion, paragraph 1). Furthermore, because a favorable outcome can be expected if treatment is initiated within 30 minutes of iatrogenic bleeding during endovascular procedures, FD CT seems to provide the necessary sensitivity to detect clinically relevant hematomas and to accelerate the workflow in these situations (page 906, col 1, paragraph 5).
Primary reference Scalzo further fails to teach:
obtaining, utilizing the rotational angiography scanner, n additional contrast rotational angiography scans of the patient's brain at regular intervals after the bolus has been injected, wherein n is between 2 and 6;
However, the analogous art of Menon of a multiphase computed tomographic angiography diagnostic technique for stroke patients (abstract) teaches:
utilizing the scanner to perform n additional contrast scans of the patient's brain after the bolus has been injected, wherein the n additional contrast scans are performed at regular intervals, wherein n is between 2 and 6 (page 512, Imaging Protocol and Analysis, this section details three phases imaged after bolus injection and montoring and the three phases were each timed to be 8 seconds apart which would be equivalent to n being 2; pages 515-516, Results, describe further analysis of the multiphase angiography system; figure 4 description, “multiphase CT angiography (three phases)”)

Primary reference Scalzo further fails to teach:
and displaying, in a graphical user interface, images from the non-contrast rotational angiography scan, the contrast rotational angiography scan, and the n additional contrast rotational angiography scans as a time sequenced series of images.  
However, the analogous art of Davis of 4D digital subtraction angiography (abstract) teaches:
and displaying, in a graphical user interface, images from the angiography scans as a time sequenced series of images (pages 2-3, Materials and Methods, Data Acquisition and Image Processing and Reconstruction Process, these sections describe the use of 3D rotational angiography over a time-sequenced series of images to create time-resolved 3D volumes that enable an interactive 4D viewing experience of the contrast-enhanced perfusion of a vascular network. Since the images enable graphic time-sequenced visualization of contrast through the vascular network, this display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, and Menon to incorporate the time-sequenced series of images and use of a graphical user interface as taught by Davis because it enables the viewing of the vasculature in a dynamic display, at any angle, for all time points at any desired angle which largely eliminates the problem of vessel overlap (page 2, col 1, paragraph 2). Viewing the images dynamically via the graphic user interface improves diagnostics and provides a more complete view of vasculature properties.
  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Jackson et al. (U.S. Pub. No. 20170209113) hereinafter Jackson. 
Regarding claim 4, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the time intervals between successive sets of rotational angiography images is selected based on the anticipated flow rate of contrast agent through the patient
However, the analogous art of Jackson of a system for providing adaptive scan control for angiography and perfusion imaging systems (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the flow rate imaging interval as taught by Jackson because it enables a personalization of scan protocols on a patient-by-patient basis and enables multiple scan protocols to be combined into a single scan ([0014]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Stehle et al. (U.S. Pub. No. 20160048965) hereinafter Stehle. 

wherein the brain is automatically divided up into a number of zones of interest by identifying anatomical zones
However, the analogous art of Stehle of a region of interest configuration system for medical imaging of the brain (abstract, figure 5) teaches:
wherein the brain is automatically divided up into a number of zones of interest by identifying anatomical zones (figures 1-2; [0011], “A brain segmentation tool can be used to segment multiple brain structures of interest 102-118 in each of the first data set (not shown) and the second data set 100, as those skilled in the art will understand. Each of the structures 102-118 may be marked by colored contours having different colors or, in another embodiment, different line styles (e.g., dashes, varying thicknesses, etc.). The first data set may be segmented at the time of capture or, in another embodiment, may be segmented when the second data set is captured.”; [0012], structures 102-118; [0013] describes further delineated portions and structures as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the zones of interest based on anatomical zones as taught by Stehle because it enables the user to visually observe differences within specific . 
Claims 6-7, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Goyal (U.S. Pub. No. 20160157800) hereinafter Goyal. 
Regarding claim 6, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method further comprises the step of: 
identifying collateral vessels facilitating collateral blood flow within the contrast rotational angiography scan based on: 
opacity of the vessels; 
position of the vessels; and 
the time delay between the bolus injection and the contrast rotational angiography scan
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
wherein the method further comprises the step of: 
identifying collateral vessels facilitating collateral blood flow within the contrast scan ([0005]; [0006]; [0025], “c) obtain a qualitative feel for penumbra and collaterals“; [0058]-[0061], “collaterals”; [0094]-[0098]; [0101]-[0103]; [0120]-[0122]) based on: 

position of the vessels ([0121], “the location and diameter of collaterals”); and 
the time delay between the bolus injection and the contrast scan ([0063]; [0123], “bolus of contrast”; [0140], describes the injection of bolus and the flow towards specific areas within a few seconds which is considered to be utilizing the delay for collateral vessel determination as in [0141]-[0145]; [0181]; [0202]-[0207] describe the contrast opacification and clearage out of the collaterals as well as table 6 which are considered to be the time delay between injection and contrast scan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the identification of collateral vessels using the vessel properties as taught by Goyal because collaterals provide insight into the diagnosis of strokes in patients which will aid the physician in determining the treatment protocol ([0120]).
Regarding claim 7, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method further comprises the step of superimposing data from the multiple rotational angiography scans 
and allocating colour based on delay of opacification
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:

and allocating colour based on delay of opacification ([0030]; [0074]; [0175], “Color coding of the rate of change of contrast density may be used to provide the physician with a readily identifiable visual indicator of the relative tissue health”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the superimposition of data and color based on opacification as taught by Goyal because color coding of the rate of change of contrast density may be used to provide the physician with a readily identifiable visual indicator of the relative tissue health ([0175]). 
Regarding claim 16, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
where the change of density of each voxel of brain tissue is calculated and the rise and fall of the density is used to create maps which demonstrate the ischemic tissue
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the change in density and mapping as taught by Goyal because it provides the physician with additional visual information about stroke progression and the feasibility of procedures such as recanalization ([0183]; [0190]).
Regarding claim 18, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
further comprising: 
using a non-transitory computer readable medium encoded with instructions to analyse the contrast rotational angiography images according to the following: 
map a plurality of zones of interest; 
analyze each zone of interest to assign a collateral value to each zone of interest where an assigned collateral value represents relative viability of collaterals within that 
calculating a secondary score based on a cumulative total of values from the assigned collateral values
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
further comprising: 
using a non-transitory computer readable medium encoded with instructions to analyse the contrast images ([0120]-[0124]) according to the following: 
map a plurality of zones of interest ([0100]-[0104], identify and analyze zones;  [0113]; figure 6A shows zones mapped in an image; [0165]-[0173] further describe the zone mapping;[0175]; [0184]; [0202]-[0210], [0214], zones; [0217]-[0226]); 
analyze each zone of interest to assign a collateral value to each zone of interest where an assigned collateral value represents relative viability of collaterals within that zone and where the assigned collateral value represents the total collateral blood flow into the zone ([0100]-[0104], identify and analyze zones;  [0113]; figure 6A shows zones mapped in an image; [0120]-[0123]; [0152]-[0175] further describe the analysis of zones of interest and calculation of collateral scores based on the image data within the region. These scores are based on pixel values and perfusion data which represent contrast and blood flow within the region; [0183]-[0184]; [0202]-[0210], [0214], zones; [0217]-[0226]); 
calculating a secondary score based on a cumulative total of values from the assigned collateral values ([0096]; [0100], secondary score; [0101]-[0103]; [0213]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the use of zones of interests, collateral value calculation, and secondary score as taught by Goyal because it provides the physician with additional information about stroke progression and the feasibility of procedures such as recanalization ([0183]; [0190]). 
Regarding claim 19, the combined references of Scalzo, Piotin, Struffert, Menon, Davis and Goyal teach all of the limitations of claim 18. Primary reference Scalzo further fails to teach:
wherein the zones of interest and the secondary score correspond to the ASPECTS protocol
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
wherein the zones of interest and the secondary score correspond to the ASPECTS protocol ([0047]-[0051], describe the ASPECTS protocol system; [0097], “In one embodiment, the pre-defined protocol is an ASPECTS protocol where the total number of zones of interest is about 10“;  [0101], “identify and analyze ASPECTS zones from the at least one image”; [0103], aspects for zones of interest; [0209]; [0210]; [0214], aspects for zones; [0220]-[0227]).

Regarding claim 20, the combined references of Scalzo, Piotin, Struffert, Menon, Davis and Goyal teach all of the limitations of claim 18. Primary reference Scalzo further fails to teach:
wherein the zones of interest and the secondary zones correspond to a modified ASPECTS protocol focusing on the cortical regions
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
wherein the zones of interest and the secondary zones correspond to a modified ASPECTS protocol focusing on the cortical regions ([0050], [0203]-[0208]; [0209], “In other words, using a brain mapping algorithm, every cortical region of ASPECTS can also have a collateral score from the multiphase CTA utilizing mCTA data with the result being that ASPECTS can be automated by correlating the collateral score from mCTA with ASPECTS score from non-contrast CT”; [0210] “and analyse the particular zones of the brain for ASPECTS from the images”; [0214], zones; [0213], secondary ASPECTS; [0222]-[0224], zones and secondary zones;).
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Menon et al. (U.S. Pub. No. 20160180042) hereinafter Menon ‘042. 
Regarding claim 8, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method further comprises of evaluating the change in density at the level of each voxel of brain tissue and using the time-contrast curve to create maps which shows the tissue at risk due to the intracranial occlusion
However, the analogous art of Menon ‘042 of an automated system and method for assisting in decision making for the treatment of stroke patients (abstract) teaches:
wherein the method further comprises of evaluating the change in density at the level of each voxel of brain tissue and using the time-contrast curve to create maps which shows the tissue at risk due to the intracranial occlusion ([0131]; [0140], “an MR angiogram may be used to determine the site of occlusion“; [0142], “The tool 22 may background subtract the time-density curve (TDC) of each remaining voxel by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the contrast curve tissue maps as taught by Menon ‘042 because the expertise needed to make highly specialized triaging decisions is unavailable in community hospitals and providing tissue maps to the physician provides more information to the triage doctor and better outcomes for patients ([0008]; [0009]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Riddell et al. (U.S. Pub. No. 20170281114) hereinafter Riddell. 
Regarding claim 9, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the different rotational angiography scans correspond to different radiation exposures, and the method comprises using fixed elements from the scan with 
However, the analogous art of Riddell of a method for adjusting a radiation dose during imaging of an object (abstract) teaches:
wherein the different rotational angiography scans correspond to different radiation exposures, and the method comprises using fixed elements from the scan with the highest radiation dose to increase the signal to noise ratio of at least one scan with the lower radiation dose ([0028], determining whether the imaged object is of high contrast or a low contrast; [0029], the image quality may be adjusted between a first frame and a second frame, radiation is reduced when image quality is reduced; [0030]; [0034], “by subtracting 70 out the bone from the first frame 36, the intensity of the radiation beam 24 can be adjusted/reduced 46 without reducing the image quality of the second frame; [0035], utilizing a background mask image enables increased image quality while reducing the radiation dose; [0036], describes adjustments to noise using a subtraction method and adjustments of radiation dose between scans; [0037], “areas which do not show significant contrast over several generated frames”; [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the use of different radiation exposures for particular areas to either increase signal to noise or decrease radiation dose as taught by Riddell because it provides the highest quality images with the minimum amount of radiation dose to the . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Van Nijnatten (U.S. Pub. No. 20160278725) hereinafter Nijnatten, in further view of Goyal. 
Regarding claim 10, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
calculating the rate of collateral flow based on the opacity profile of one or more identified collateral vessels recorded over the time period of the contrast rotational angiography scan.
However, the analogous art of Van Nijnatten of an imaging system for imaging a contrast enhanced tissue structure in an image (abstract, figure 2) teaches:
calculating the rate of flow based on the opacity profile of one or more identified vessels recorded over the time period of the contrast scan ([0051], “The contrast agent is essentially a "dye" or a radiation opaque fluid, which is administered to the patient manually or preferably by the power injector PJ to so at least temporarily confer, for imaging purposes, the much needed radiation opacity”; [0054]; [0069]-[0076], describe the flow determiner feature which is considered to be a calculation of the rate of flow. In paragraph [0077], “To this end, in one embodiment an intensity pixel value thresholding is executed in order to base the blood flow determination only on image pixels with an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the calculation of the rate of flow based on the opacity profile as taught by Van Nijnatten because using pixel values that stem from other features other than the opacity of the contrast agent would provide a less accurate flow rate calculation and would reduce diagnostic accuracy ([0077]). 
Primary reference Scalzo further fails to teach:
Identifying collateral vessels
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
Identifying collateral vessels ([0005]; [0006]; [0025], “c) obtain a qualitative feel for penumbra and collaterals“; [0058]-[0061], “collaterals”; [0094]-[0098]; [0101]-[0103]; [0120]-[0122], “In a second aspect and from the image information obtained, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis and Van Nijnatten to incorporate the target blood vessels of collateral vessels for stoke diagnosis as taught by Goyal because collaterals provide insight into the diagnosis of strokes in patients which will aid the physician in determining the treatment protocol ([0120]).
Claims 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in view of Davis, in view of Van Nijnatten, in further view of Goyal as applied to claim 10 above, and further in view of Yagi et al. (U.S. Pub. No. 20170323587) hereinafter Yagi.  
Regarding claim 11, the combined references of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, and Goyal teach all of the limitations of claim 10. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
identifying blood vessels by identifying adjacent voxels in three- dimensional space which have a x-ray luminance exceeding a predetermined threshold
However, the analogous art of Yagi of a device for constructing a blood vessel shape model (abstract) teaches:

identifying blood vessels by identifying adjacent voxels in three- dimensional space which have a x-ray luminance exceeding a predetermined threshold ([0045], “regions are split by extracting voxels that satisfy fixed conditions for a medical image”; [0049], “such as the threshold method”; [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, and Goyal to incorporate the identification of blood vessels using voxel thresholding as taught by Yagi because a blood vessel shape model using voxel-based thresholding enables the coarse extraction of blood vessels for further processing such as precise shape determination or centerline extraction ([0045]-[0048]).  
Primary reference Scalzo further fails to teach:
identifying collateral blood vessels by identifying adjacent pixels which have a x-ray opacity exceeding a predetermined threshold
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
identifying collateral blood vessels by identifying adjacent pixels which have a x-ray opacity exceeding a predetermined threshold ([0121]; [0160]; [0162]; [0166], threshold; [0217]-[0224])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, 
Regarding claim 12, the combined references of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, and Goyal teach all of the limitations of claim 10. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
defining an axial axis of each identified collateral vessel; 
calculating the contrast profile based on aggregating x-ray opacity values of voxels at different axial positions along the axial axis of each identified collateral vessel
However, the analogous art of Yagi of a device for constructing a blood vessel shape model (abstract) teaches:
wherein the method comprises: 
defining an axial axis of each identified vessel ([0032], a blood vessel is constructed in 3D voxel space with a centerline constructed as in figure 3. The centerline is considered to be a defined axial axis of the identified blood vessel; [0045], center line of a blood vessel is first coarsely extracted; [0048]; [0049]; [0050], coast center line generated; [0051]); 
calculating the contrast profile based on aggregating x-ray opacity values of voxels at different axial positions along the axial axis of each identified vessel ([0051] and figure 9B shows a graph with the horizontal axis and the luminance values calculated along the axis which is considered to be a contrast profile of voxels at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, and Goyal to incorporate the defining of an axis calculation of a contrast profile as taught by Yagi because the precision of analytical results is significantly influenced by the precision of constructing a blood vessel shape. Determining the axis and a contrast profile provides increased accuracy based on the image data ([0004]). 
Regarding claim 14, the combined references of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, Goyal and Yagi teach all of the limitations of claim 11. Primary reference Scalzo further fails to teach:
where the rate of opacification of the collateral vessel as the contrast comes into the collateral vessel is used to calculate flow rate within the collateral vessel
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
where the rate of opacification of the collateral vessel as the contrast comes into the collateral vessel is used to calculate flow within the collateral vessel ([0063], method of deriving blood flow within the brain; [0076]; [0121]; [0123], “The mCTA procedure produces a series of time-sequenced or phases of images at different levels within the brain that provide information about the flow of contrast through areas of the brain from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, Goyal and Yagi to incorporate the rate of opacification to determine flow rate as taught by Goyal because a rate of decrease in contrast can be calculated to provide a determination of the behavior of healthy tissue ([0167]).
Primary reference Scalzo further fails to teach:
calculate flow rate within the collateral vessel
However, the analogous art of Van Nijnatten of an imaging system for imaging a contrast enhanced tissue structure in an image (abstract, figure 2) teaches:
calculate flow rate within the vessel ([0044]; [0069]-[0079], specifically [0072]-[0075] describe calculation of blood flow rates),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, Goyal and Yagi to incorporate the flow rate determination as taught by Van Nijnatten because the blood flow rate is useful for understanding the flow characteristics of blood vessels as well as diagnosing disease states in angiographic images ([0005]).  

where the clearing of contrast from the collateral vessel is used to calculate the flow rate within the collateral vessel
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
where the clearing of contrast from the collateral vessel is used to calculate the flow within the collateral vessel ([0014], “cerebral blood flow of perfusion imaging“ [0121]; [0146]-[0150] contrast flows within the vessel; [0152]-[0164]; [0171]; [0196]; [0207], how quickly contrast clears out of the collaterals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, Goyal and Yagi to incorporate the clearing of contrast as taught by Goyal because a rate of decrease in contrast can be calculated to provide a determination of the behavior of healthy tissue ([0167]).
Primary reference Scalzo further fails to teach:
calculate flow rate within the collateral vessel
However, the analogous art of Van Nijnatten of an imaging system for imaging a contrast enhanced tissue structure in an image (abstract, figure 2) teaches:
calculate flow rate within the vessel ([0044]; [0069]-[0079], specifically [0072]-[0075] describe calculation of blood flow rates),

Regarding claim 17, the combined references of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, Goyal and Yagi teach all of the limitations of claim 11. Primary reference Scalzo further fails to teach:
where the combination of calculated flow rate within the collaterals and the voxel based map of the ischemic tissue is used to calculate and differentiate between tissue at risk and tissue that is already dead
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
where the combination of calculated flow rate within the collaterals and the voxel based map of the ischemic tissue is used to calculate and differentiate between tissue at risk and tissue that is already dead ([0094]-[0100]; [0103], “assign a collateral value to each zone of interest where an assigned collateral value represents relative viability of collaterals within that zone and where the assigned collateral value represents dead brain tissue, viable brain tissue or uncertain brain tissue“; [0120]-[0122], ischemic stroke patients and creating a collateral map; [0162], collateral maps; [0175], details a color 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, Goyal and Yagi to incorporate the differentiating between tissue types as taught by Goyal because it provides a physician with intuitive visualization about the progression of a stroke throughout brain regions and provides more accurate determination of treatment ([0175]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in view of Davis, in view of Van Nijnatten, in further view of Goyal as applied to claim 10 above, and further in view of Takeno et al. (U.S. Pub. No. 20150374227) hereinafter Takeno. 
Regarding claim 13, the combined references of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, and Goyal teach all of the limitations of claim 10. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
calculating the x-ray opacity profile within an identified vessel at a point in time
However, the analogous art of Takeno of a contrast-based medical imaging apparatus for detecting a blood vessel network within the subject (abstract) teaches:
wherein the method comprises: 
calculating the x-ray luminance profile within an identified vessel at a point in time ([0021], luminance profile; [0023]; [0027]-[0028], luminance profile; [0030]; [0032]; figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, Van Nijnatten, and Goyal to incorporate the opacity profile of a vessel as taught by Takeno because a blood vessel may not be present normally due to a disease and proper segmentation based on a luminance profile provides a user with more precise diagnostic information about disease states ([0009]; [0010]). 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Cosman et al. (U.S. Pat. No. 6122541) hereinafter Cosman. 
Regarding claim 21, the combined references of Scalzo, Piotin, Struffert, Menon, and Davis teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
identifying multiple fixed points associated with the patient's head during each rotational angiography scan; 
identifying and correcting for movement of these fixed points during the scan
However, the analogous art of Cosman of a reference marker image scanning system for use with a patient’s head (abstract) teaches:

identifying multiple fixed points associated with the patient's head during each medical imaging scan (col 2, lines 22-53; col 4, lines 5-10, “reference markers 210, 211, 212, 213 see also col 4, lines 11-67 for further description of the reference markers fixed ot the patient’s head; see also col 5, lines 23-67; col 7, lines 23-67; col 8, lines 1-38; col 9, lines 16-67 for further description of the use of the reference markers during imaging scans); 
identifying and correcting for movement of these fixed points during the scan (col 2, lines 33-41; col 5, lines 23-67, “movement of the patient’s head”; col 7, lines 23-67; col 8, lines 1-38; col 9, lines 16-67 “In fact, there could be only one vertical rod such as 650, and significant information on the indexing of the slice or the variation of head movement could be gained from that, such as head movement in the image scanner, etc. One of the advantages of such a graphic reference means attached to the patient is that if the patient moves from one slice to the next, then the index mark such as those shown in FIG. 6B can indicate the movement, and it is possible when assimilating the image scan data in a computer workstation to make corrections for this so that it can be placed in a consistent image scan coordinate system referenced, for example, to the patient's anatomy, or the head band, or the graphic reference means. For example, the image scan data can be referenced to a coordinate reference frame attached to the graphic reference structure, and all data from the image scanner can be transformed into that coordinate reference frame.”; col 10, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and 
Regarding claim 22, the combined references of Scalzo, Piotin, Struffert, Menon, Davis and Cosman teach all of the limitations of claim 21. Primary reference Scalzo further fails to teach:
wherein the multiple fixed points comprise inherent features of the patients head
However, the analogous art of Cosman of a reference marker image scanning system for use with a patient’s head (abstract) teaches:
wherein the multiple fixed points comprise inherent features of the patients head (col 7, lines 23-67, “so as to reference it on the skin by means of ink markers or even anatomical or natural landmarks such as positions on the brow, over the ear, etc”; col 10, lines 58-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis and Cosman to incorporate the use of inherent features for determination of fixed points as taught by Cosman because it enables better reference frame determination with respect to anatomical features that are related to internal anatomies within a medical image (col 7, lines 23-67). 

wherein the multiple fixed points comprise external markers affixed to the patients head
However, the analogous art of Cosman of a reference marker image scanning system for use with a patient’s head (abstract) teaches:
wherein the multiple fixed points comprise external markers affixed to the patients head (col 2, lines 22-53; col 4, lines 5-10, “reference markers 210, 211, 212, 213 see also col 4, lines 11-67 for further description of the reference markers fixed ot the patient’s head; see also col 5, lines 23-67; col 7, lines 23-67; col 8, lines 1-38; col 9, lines 16-67 for further description of the use of the reference markers during imaging scans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis, and Cosman to use of reference markers fixed to the patient’s head as taught by Cosman because they may be radiopaque and visible in the medical imaging system used, which provides a transformation between the patient coordinate system and the imaging coordinate system (col 7, lines 23-67). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in view of Davis, in further view of Cosman as applied to claim 21 above, and further in view of Riddell.  

wherein the method comprises: 
obtaining one of the imaging scans at a higher x-ray intensity than at least one other imaging scan; and 
using data from the higher x-ray intensity scan to constrain post-processing of the at least one other imaging scan
However, the analogous art of Riddell of a method for adjusting a radiation dose during imaging of an object (abstract) teaches:
wherein the method comprises: 
obtaining one of the imaging scans at a higher x-ray intensity than at least one other imaging scan ([0028], determining whether the imaged object is of high contrast or a low contrast; [0029], the image quality may be adjusted between a first frame and a second frame, radiation is reduced when image quality is reduced; [0030]; [0034], “by subtracting 70 out the bone from the first frame 36, the intensity of the radiation beam 24 can be adjusted/reduced 46 without reducing the image quality of the second frame; [0035], utilizing a background mask image enables increased image quality while reducing the radiation dose; [0036], describes adjustments to noise using a subtraction method and adjustments of radiation dose between scans; [0037], “areas which do not show significant contrast over several generated frames”; [0038]); and 
using data from the higher x-ray intensity scan to constrain post-processing of the at least one other imaging scan ([0028], determining whether the imaged object is of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, Davis and Cosman to incorporate the use of different radiation exposures for particular areas to either increase signal to noise or decrease radiation dose as taught by Riddell because it provides the highest quality images with the minimum amount of radiation dose to the patient. Radiation dose to the patient can cause side-effects such as cancer and limiting this dose improves patient outcomes ([0037]; [0038]). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Struffert, in view of Menon, in further view of Davis as applied to claim 1 above, and further in view of Psychogios, M., et al., (“One Stop Management in Acute Stroke: First Mothership Patient Transported Directly to the Angiography Suite,” Journal of Clinical Neuroradiology. Vol 27, 2017. P. 389-391) hereinafter Psychogios.  

wherein a time to complete the deriving is less than 10 minutes
However, the analogous art of Psychogios of an endovascular treatment protocol for acute ischemic stroke (abstract) teaches:
wherein a time to complete the deriving is less than 10 minutes (page 389, col 2, “Door to FDCT time, defined as the time difference between the FDCT acquisition and patient registration, was 8 min” and “We timed the first phase of the mpFDCTA after a bolus-tracking digital subtraction angiography (Fig. 1c), while the second phase was acquired automatically with a delay of 5 s. Raw data are automatically and quickly (~20 s) transferred and reconstructed on a commercially available workstation (syngo X workplace; Siemens)”  provide teachings that the procedure is performed in under 10 minutes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Struffert, Menon, and Davis to incorporate the completion of the information derivation protocol in less than 10 minutes as taught by Psychogios because the ability to image and treat stroke patients in the same room without the need for transportation between modalities resulted in a door to groin time of 23 min and a door to reperfusion time of 59 min. Both times are below the recently propagated ideal target intervals of 60 min and 90 min for door to groin and door to reperfusion. Faster supply of treatment and short time intervals from . 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791